SORNA IMPLEMENTATION DOCUMENTS
October 2022
The SMART Office has developed a series of documents related to Title I of the Adam
Walsh Child Protection and Safety Act of 2006, the Sex Offender Registration and
Notification Act (SORNA). These documents provide further definition, guidance and
direction on a number of topics to assist jurisdictions with SORNA implementation.

Contents
1. Substantial Implementation of SORNA

1

2. SORNA’s Impact on Byrne JAG Funding

2

3. SORNA In Person Registration Requirements

4

4. Community Notification Requirements of SORNA

5

5. Using Risk Assessment Under SORNA

7

6. SORNA: Determination of Residence, Homeless Offenders and Transient Workers

8

7. SORNA: Text of Registration Offense

9

8. Military Convictions Under SORNA

10

9. SORNA: Fingerprints and Palm Prints

11

10. Registering Tribal Convictions under SORNA

12

11. SORNA: State and Tribal Information Sharing

13

12. SORNA: Clarification of Registration Jurisdictional Issues

14

13. SORNA: Tribal Election, Delegation to the State and Right of Access

15

14. SORNA: Information Required for Notice of International Travel

16

15. Juvenile Registration and Notification Requirements Under SORNA

18

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

1. Substantial Implementation of SORNA
Congress delegated to the Attorney General the authority to determine whether a jurisdiction has
substantially implemented Title I of the Adam Walsh Child Protection and Safety Act of 2006,
the Sex Offender Registration and Notification Act (SORNA) (see 34 U.S.C. § 20927). The
SORNA National Guidelines interpret and define “substantial implementation” and further
clarify that the SMART Office is responsible for determining whether a jurisdiction has
substantially implemented SORNA requirements (see The National Guidelines for Sex Offender
Registration and Notification, Federal Register, July 2, 2008, pp. 38047-48).
When making a substantial implementation determination, the SMART Office is required to
follow the standards set forth in SORNA and the Attorney General Guidelines, which indicate
that jurisdictions’ programs cannot be approved if they substitute some basically different
approach to sex offender registration and notification that does not incorporate SORNA’s
baseline requirements or if they dispense wholesale with categorical requirements set forth in
SORNA. The substantial implementation standard does contemplate that there is some latitude to
approve a jurisdiction’s implementation efforts, even if they do not exactly follow in all respects
the specifications of SORNA or the National Guidelines.
The National Guidelines require the SMART Office to consider, on a case-by-case basis,
whether jurisdictions’ laws and procedures substantially implement SORNA. Accordingly, for
each jurisdiction, the SMART Office must assess whether a jurisdiction’s proposed deviation
from a particular SORNA requirement does or does not substantially disserve the requirement’s
objectives. This approach necessitates an individualized review of each jurisdiction’s SORNA
program. After assessing whether a jurisdiction has sufficiently addressed each SORNA
requirement, the SMART Office makes an initial determination as to whether a jurisdiction has
substantially implemented SORNA, and thereafter an annual determination to ensure ongoing
implementation.
To provide the best possible guidance, jurisdictions are encouraged to contact the SMART
Office as early as possible when developing any legislation, policies or procedures designed to
implement SORNA. The SMART Office will be as flexible as possible within the framework
established by SORNA, the National Guidelines and Supplemental Guidelines, and will provide
technical assistance to each jurisdiction in its implementation of SORNA.

SORNA Implementation Document No. 1

1

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

2. SORNA’s Impact on Byrne JAG Funding
34 U.S.C. § 20927(a) sets forth the following penalty for jurisdictions that fail to substantially
implement Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA):
For any fiscal year after the end of the period for implementation, a jurisdiction
that fails, as determined by the Attorney General, to substantially implement this
[title] shall not receive 10 percent of the funds that would otherwise be allocated
for that fiscal year to the jurisdiction under subpart 1 of part E of title I of the
Omnibus Crime Control and Safe Streets Act of 1968.
Thus, a registration jurisdiction that fails to substantially implement SORNA is subject to a 10
percent penalty reduction in its Edward Byrne Memorial Justice Assistance Grant (Byrne JAG)
formula funds.
Each of the 50 states, five principal territories, and the District of Columbia qualify for annual
allocations under the Byrne JAG formula and therefore are subject to the penalty reduction if
they fail to substantially implement the requirements of SORNA.
Calculating allocations under the Byrne JAG formula is a multi-step process. First, initial
allocations to the states, territories and the District of Columbia are calculated based on
population and violent crime statistics, and certain adjustments are made to ensure awards do not
fall below a certain minimum amount of funds for each state, territory and the District of
Columbia. These initial allocations determine the amount that is awarded within each of these
jurisdictions, but not the amount that is awarded to the state, territory or District of Columbia
government itself. Rather, of this initial allocation, 60 percent goes directly to the jurisdiction,
whereas 40 percent goes to qualifying units of local government and tribes within that
jurisdiction.
Speaking broadly, if a jurisdiction fails to substantially implement SORNA, the 10 percent
penalty reduction in its Byrne JAG formula funds will be applied to the 60 percent in direct
grants to states, territories, and the District of Columbia, and not the 40 percent in grants to local
governments and tribes within the jurisdiction. Important exceptions to this broad statement
relate to amounts for required subawards and amounts allocated to small jurisdictions. More
information about the JAG formula and the SORNA penalty calculation is available in the Byrne
JAG Program Frequently Asked Questions (https://bja.ojp.gov/doc/jag-faqs.pdf).
For practical purposes, the penalty will be applied in the fiscal year following the deadline for
implementation. For example, if a jurisdiction has been found by the SMART Office to have not
substantially implemented SORNA or is no longer substantially implementing SORNA in 2023,
the reduction will be 10 percent of the FY 2024 Byrne JAG award, imposed when the FY 2024
awards are made.

SORNA Implementation Document No. 2

2

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

For funds withheld, SORNA provides the opportunity to have those funds reallocated.
Specifically, under 34 U.S.C. § 20927(c):
Amounts not allocated under a program referred to in this section to a jurisdiction
for failure to substantially implement this [title] shall be reallocated under that
program to jurisdictions that have not failed to substantially implement this [title]
or may be reallocated to a jurisdiction from which they were withheld to be used
solely for the purpose of implementing this [title].
For any jurisdiction that has been penalized and wishes to have these funds reallocated to be used
solely for implementation of SORNA, that jurisdiction must submit its request in writing to the
SMART Office. Requests must include a detailed plan and timeline for substantial
implementation. The final decision on such requests will be made by the Assistant Attorney
General for the Office of Justice Programs, U.S. Department of Justice.
Jurisdictions have an ongoing obligation to implement and maintain SORNA status, which will
be determined annually by the SMART Office. The Byrne JAG reduction penalty may be
applied each year a jurisdiction has not implemented SORNA or has been determined by the
SMART Office to no longer be substantially implementing SORNA.
Additionally, jurisdictions that have substantially implemented SORNA may have bonus funds
applied to their next fiscal year Byrne JAG award. This bonus allocation is calculated based on
total funds resulting from the Byrne JAG reductions from non-implementing states, territories
and the District of Columbia during that current fiscal year. For example, if a state substantially
implemented SORNA in FY 2022, then that state would have additional bonus funds added to its
FY 2023 State Byrne JAG award, which will be comprised of Byrne JAG reductions from nonimplementing jurisdictions that did not receive reallocation in FY 2022. The amounts available
for bonus funds will vary from year to year, depending on the amount of Byrne JAG reductions
that are assessed.

SORNA Implementation Document No. 2

3

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

3. SORNA In Person Registration Requirements
Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA), requires that a registered sex offender appear in
person regularly to update certain registration information according to the following criteria (see
34 U.S.C. § 20918):
•
•
•

Tier I offenders must appear once per year for 15 years
Tier II offenders must appear every six months for 25 years
Tier III offenders must appear every three months for life

A sex offender must initially register in person in each jurisdiction where he or she lives, works
or goes to school. Further, SORNA requires an in-person appearance by the offender at least
annually to update any photograph, physical description or other listed information. The
following examples illustrate permissible means by which a jurisdiction can effectuate an inperson appearance with an offender as an alternative to the offender appearing in his or her
designated sex offender registry office:
•

•
•
•

A jurisdiction might consider an alternative reporting location if an offender lives in a
remote location and the designated sex offender registry office is not accessible. In these
instances, the offender may be able to complete his or her periodic in-person appearance
by appearing at the local police station. These arrangements must be formalized and
acceptable to the extent that the registry official has agreed to this arrangement and local
police are capable of taking the required information from the offender.
A jurisdiction might consider having local law enforcement visit the offender’s residence
and use portable devices to update and confirm information with the offender.
A jurisdiction might consider a procedure in which the offender calls in via video
conferencing and a set of security validation protocols are established to verify the
offender’s location and the time and date.
A jurisdiction might consider mailing a certified reregistration form that the offender
must fill out and “sign” by placing his or her fingerprints and/or thumbprints on the form.
If the offender does not return the form within a specified period, or if the prints on the
form, having been analyzed by law enforcement, do not match the prints of the offender,
then law enforcement personnel are dispatched to the offender’s residence.

The SMART Office encourages jurisdictions to work closely with SMART Office personnel to
identify verification procedures that are both feasible for the jurisdiction and that serve the
purposes of SORNA’s requirements.

SORNA Implementation Document No. 3

4

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

4. Community Notification Requirements of SORNA
Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA), requires that registration jurisdictions immediately
provide any initial or updated information about a sex offender to entities that fall under specific
categories (see 34 U.S.C. § 20923(b)). Each category is addressed in turn below, with direction
on how jurisdictions can substantially implement its terms.
The National Guidelines for Sex Offender Registration and Notification require that immediately
after a sex offender registers or updates his or her registration, a jurisdiction shall provide the
information to the following:
1. The Attorney General, who shall include that information in the National Sex Offender
Registry or other appropriate databases.
To meet this requirement, jurisdictions must immediately update any information in the
National Sex Offender Registry (NSOR), a subfolder of the National Crime Information
Center (NCIC) operated by the Federal Bureau of Investigation. At the direction of the
SMART Office, jurisdictions may also be required to immediately forward registration
information to additional databases. An example would be the forwarding of finger and palm
prints to Next Generation Identification and DNA collection samples or results to the
Combined DNA Index System.
2. Appropriate law enforcement agencies, schools, and public housing agencies.
Jurisdictions may notify these agencies by:
(1)
(2)

ensuring their police departments, sheriffs’ offices, prosecution offices and
probation/parole offices have access to the law-enforcement portion of their sex
offender registry; and
utilizing an email notification system, as discussed below in 5.

In conjunction with the SMART Office, jurisdictions may develop alternative methods for
complying with this section.
3. Each jurisdiction where the sex offender is required to register.
To meet this requirement, jurisdictions must ensure there is a mechanism in place through
which the jurisdiction transmits registration information to all other jurisdictions where an
offender is required to register. This capacity must include not only states, territories and the
District of Columbia, but also every federally recognized Indian tribe that has elected to
operate as a SORNA registration jurisdiction.

SORNA Implementation Document No. 4

5

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

4. Any agency responsible for conducting employment-related background checks under 34
U.S.C. § 40102(a).
Each jurisdiction determines which agencies conduct employment-related background checks
under 34 U.S.C. § 40102(a) in that jurisdiction. To meet this requirement, jurisdictions must
check within their own governmental structure to determine:
(1)
(2)

which agencies conduct such background checks, and
how to ensure that those background checks will capture the registration information
gathered from the sex offender by the registering agency.

5. Social service entities responsible for protecting minors; volunteer organizations in which
contact with minors or other vulnerable individuals might occur; and any organization,
company, or individual who requests such notification.
To meet the requirements of this category of community notification, a jurisdiction must do
the following:
(1)
(2)

(3)

immediately update the jurisdiction’s sex offender public website when a sex
offender either registers or updates his or her registration information;
establish an email notification system on the jurisdiction’s sex offender public
website, which initiates a notification when an offender relocates (to include
residence, work and/or school address) in or out of a particular ZIP code or
geographic radius; and automatically emails an individual who properly registers for
the notification system when such a relocation occurs; and
reflect the relocation on the jurisdiction’s sex offender public website.

SORNA Implementation Document No. 4

6

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

5. Using Risk Assessment Under SORNA
Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA), requires a conviction-based structure for sex
offenders’ registration and notification requirements. SORNA does not address the use of risk
assessment tools for registration or notification purposes. Many jurisdictions currently use risk
assessment processes for a variety of purposes. These include aiding in making release decisions,
filing civil commitment proceedings, structuring treatment programming and establishing
supervision intensity. Additionally, many states use a risk assessment process to determine the
level and method of community notification for registered sex offenders.
SORNA does not preclude the use of risk assessment tools for community notification purposes,
particularly for the more active methods of notification (e.g., community meetings, flyers, doorto-door canvassing). However, to substantially implement SORNA, some jurisdictions that
currently use risk assessment to determine community notification levels and methods might
need to include a broader class of sex offenders on their public registry websites. In all instances,
jurisdictions may use risk assessment tools as a justification for increasing SORNA’s minimum
notification requirements.
Jurisdictions that use a risk assessment process to determine sex offenders’ duration, reporting
frequency and/or relief from registration requirements will need to modify their systems to match
SORNA’s tier requirements, which depend on the crime of conviction. Jurisdictions may use risk
assessment to increase these requirements as they see fit. The SMART Office encourages
jurisdictions that use an assessment process for community notification purposes to do so
without substantially undermining the purposes of SORNA’s conviction-based tiering or other
requirements.

SORNA Implementation Document No. 5

7

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

6. SORNA: Determination of Residence, Homeless Offenders and
Transient Workers
Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA), requires that jurisdictions must register homeless
and transient sex offenders, as well as offenders without fixed employment locations. The
National Guidelines for Sex Offender Registration and Notification advise that, for the purposes
of registration under SORNA, a sex offender resides in a jurisdiction when they:
(1) have a home in a jurisdiction, or
(2) habitually live in a jurisdiction.
A sex offender “habitually lives” in a jurisdiction when they reside in a jurisdiction for more than
30 days (a jurisdiction may specify whether those days must be consecutive or if they can be
aggregated over a longer period of time). Jurisdictions are free to decide how to make the
determination regarding who resides in their jurisdiction, thus triggering a registration
requirement.
Jurisdictions must register homeless sex offenders, and these individuals must provide “some
more or less specific description” of where they habitually live with whatever definiteness is
possible under the circumstances.
Under SORNA, the definition of employee includes individuals who are self-employed or who
work for any other entity, whether compensated or not. For those sex offenders who do not have
a fixed employment location, jurisdictions are expected to register places where such a sex
offender works with whatever definiteness is possible and to the extent it is possible to do so,
such as information about the normal travel routes or general area(s) in which an offender works.
For day laborers the location of a “common gathering point” counts as a “workplace” for
registration purposes.
The SMART Office encourages jurisdictions to consider specific situations and how to handle
them in conformance with the intent of SORNA. Some situations that might require such
consideration are those posed by long-haul truckers, day laborers, temporary workers,
contractors and similarly situated offenders.

SORNA Implementation Document No. 6

8

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

7. SORNA: Text of Registration Offense
Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA), requires that each jurisdiction’s registry include
“[t]he text of the provision of law defining the criminal offense for which the sex offender is
registered” (see 34 U.S.C. § 20914(b)(2)). The National Guidelines on Sex Offender Registration
and Notification clarified this requirement, indicating that a jurisdiction may meet this SORNA
requirement by ensuring that its internal registry database includes a link or citation to the statute
defining the registration offense, so long as the following conditions are met:
(1)
(2)

doing so provides online access to the linked or cited provision, and
the link or citation will continue to provide access to the full text of the registration
offense as formulated at the time the registrant was convicted of it, even if the
defining statute is subsequently amended.

On its public sex offender registry website, a jurisdiction needs only to include a citation to the
statute under which the offender was convicted, along with the heading of that statute (e.g., 18
U.S.C. § 2241 – Aggravated sexual abuse), to satisfy the SORNA requirement. However,
wherever possible, jurisdictions are encouraged to provide the text of the registration offense as
well.
The SMART Office maintains a database with statutes that date back to the 1960s, which is
available to all SORNA jurisdictions. Please contact the SMART Office for more information
about this resource.

SORNA Implementation Document No. 7

9

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

8. Military Convictions Under SORNA
Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA), specifically includes certain Uniform Code of
Military Justice (UCMJ) convictions in its definition of “sex offense.”
Department of Defense Instruction 1325.07 contains the specific list of UCMJ convictions that
require registration under SORNA. 1 Jurisdictions must ensure that all of the UCMJ convictions
listed in DOD Instruction 1325.07 are included in their sex offender registration schemes.
In 2015, SORNA was amended to require the Department of Defense to submit information to
the National Sex Offender Registry and the National Sex Offender Public Website about any
person adjudged of a covered sex offense via courts-martial or released from a military
corrections facility after being incarcerated for such an offense. The Department of Defense
continues to work on developing a system to meet its responsibilities under these new provisions,
which are found in 34 U.S.C. § 20931.

See http://www.esd.whs.mil/Portals/54/Documents/DD/issuances/dodi/132507p.pdf. The section with this list of
convictions begins on page 80 of the Instruction.

1

SORNA Implementation Document No. 8

10

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

9. SORNA: Fingerprints and Palm Prints
Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA), requires that jurisdictions include in their registries
a set of fingerprints and palm prints from each sex offender (see 34 U.S.C. § 20914(b)(5)). The
National Guidelines for Sex Offender Registration and Notification specify that jurisdictions
must maintain fingerprints and palm prints in digital format to facilitate immediate access and
transmittal of information to various entities.
However, the requirement to maintain fingerprints and palm prints in digital format does not
mean that jurisdictions must use digital fingerprint-scanning devices to obtain registered sex
offenders’ prints. To meet the digital format requirement, jurisdictions may either:
(1)
(2)

use digital fingerprint-scanning devices to obtain registered sex offenders’
fingerprints and palm prints, or
take rolled, inked fingerprints and palm prints on physical cards, then scan the cards
and transfer the prints.

The submission of fingerprints and palm prints to the Next Generation Identification (NGI),
which is run by the Criminal Justice Information Services of the FBI, is required by SORNA.
Note that digital print-scanning devices alert the user as to whether the prints are of sufficient
quality for the NGI system to accept; rolled, inked prints on physical cards that are subsequently
scanned do not. For information on capturing fingerprints and palm prints, see the FBI’s
Biometric page (https://le.fbi.gov/science-and-lab-resources/biometrics-andfingerprints/biometrics).
The SMART Office encourages jurisdictions to consider issues of quality when purchasing
digital print-scanning equipment for uploading and transferring fingerprints and palm prints. For
more information on quality biometric standards, see the FBI’s Programs Research and
Standards Unit’s FBIBiospecs page (https://fbibiospecs.fbi.gov/).
Additionally, tribes participating in the Tribal Access Program (TAP) that have received a TAP
workstation have the capability to collect digital fingerprints and palm prints and submit them
directly to NGI. Other tribal jurisdictions using digital fingerprint-scanning devices should, if
possible, work with the state registry agency to select a device that interfaces with the state’s
system, thus enabling electronic submission of digital prints to NGI through the state system.

SORNA Implementation Document No. 9

11

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

10. Registering Tribal Convictions under SORNA
Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA), requires registration for anyone convicted of a sex
offense, which is defined as “a criminal offense that has an element involving a sexual act or
sexual contact with another ...” (see 34 U.S.C. § 20911(5)). Under SORNA, a “criminal offense”
is defined as “a State, local, tribal, foreign, or military offense ... or other criminal offense” (see
34 U.S.C. § 20911(6)).
Many federally recognized Indian tribes have court systems. Furthermore, the Bureau of Indian
Affairs operates Courts of Indian Offenses, sometimes known as CFR courts, on certain Indian
reservations. Convictions that otherwise meet the definitions of “sex offense” under SORNA
(see 34 U.S.C. § 20911(5)) that are obtained in tribal or CFR courts are convictions for purposes
of SORNA registration (see 25 C.F.R. § 11.100 et seq.) and must be included in all SORNA
registration jurisdictions’ codes or enactments.

SORNA Implementation Document No. 10

12

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

11. SORNA: State and Tribal Information Sharing
Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA), requires that jurisdictions share information within
their jurisdictions as well as with other registration jurisdictions (see 34 U.S.C. §§ 20913(c) and
20923(b)(3)). Because of the unique nature of criminal justice coordination between states and
tribes, collaboration is encouraged in order to facilitate this information sharing.
To meet the requirements of SORNA, tribes may enter memoranda of understanding (MOUs)
and other forms of cooperative agreements with localities and states in order to input information
into federal criminal history, fingerprint, palm print and/or DNA databases. Tribes may also
apply for the Tribal Access Program (TAP) through the Department of Justice, which provides
tribes with access to certain national crime information systems for sex offender registration
purposes. These MOUs, cooperative agreements and/or participation in TAP can also assist with
facilitating the exchange of other necessary information required by SORNA, such as sex
offender registration data, registration updates, custody release notices and other offender
notifications.
For states that have federally recognized Indian tribes located within their boundaries, a detailed
analysis of their efforts and collaboration with such tribes must be an integral part of the state’s
substantial implementation submission. The SMART Office carefully considers tribe and state
situations where the aforementioned solutions are not possible or are prohibited by legislation.

SORNA Implementation Document No. 11

13

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

12. SORNA: Clarification of Registration Jurisdictional Issues
Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA), requires that sex offenders register in each
jurisdiction where they live, work or go to school (see 34 U.S.C. § 20913(a)).
There are a number of Indian tribes that are SORNA registration jurisdictions and, in some
instances, the geographical apportionment of tribal lands has raised questions about where an
offender must register. For example, some tribal lands are arranged in a patchwork with state or
county land. In such instances, a tribe is responsible for registration functions on land subject to
its law enforcement jurisdiction, and a state is responsible for registration functions on land
subject to its law enforcement jurisdiction.
Sex offenders must initially register in the jurisdiction of conviction. Thereafter, they must
register in each jurisdiction where they live, work or go to school. Jurisdictions do not need to
register a sex offender based on their taking courses at a school remotely through the internet,
unless the participation in the educational program also involves some physical attendance at the
school in the jurisdiction. It is possible that a sex offender will have to register in multiple
registration jurisdictions. For example, if a sex offender lives in Washington, D.C., works in
Virginia and goes to school in Maryland, they will have to register with officials in each of these
jurisdictions and keep their registration current in each. Similarly, a sex offender may work in
Albuquerque, New Mexico, and live in the Pueblo of Laguna. They would thus have to register
with officials in both New Mexico and the Pueblo of Laguna. In this instance, if the offender
stops working in Albuquerque and takes up employment at the Pueblo of Laguna, they will have
to notify the New Mexico authorities of the termination of their employment in Albuquerque and
notify the Pueblo of Laguna that they now work in the Pueblo of Laguna.
A sex offender may also reside, be employed and go to school exclusively in a tribal jurisdiction.
If so, SORNA only requires that the offender register with the tribal jurisdiction.
There is no requirement that a state, territory or tribe where an offender previously was
registered must remove an offender from the registry once they are no longer required to register
in that particular jurisdiction.

SORNA Implementation Document No. 12

14

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

13. SORNA: Tribal Election, Delegation to the State and Right of Access
Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA), created the first opportunity for federally
recognized Indian tribes to be included in a nationwide sex offender registration and notification
system. SORNA specifies, with some restrictions, that a federally recognized Indian tribe may,
by resolution or other enactment of the tribal council or comparable governmental body, elect to
function as a SORNA registration jurisdiction (see 34 U.S.C. § 20929(a)(1)(A)).
As with any registration jurisdiction, tribes may use a variety of approaches to meet SORNA’s
requirements. Tribes may set up their own registration and notification systems, or they may
enter into memoranda of understanding (MOUs) and other forms of cooperative agreements with
state or local agencies. These MOUs and/or cooperative agreements may be comprehensive and
far reaching, or they may be tailored to handle specific functionality (e.g., fingerprint or DNA
collection). A tribe may also enter into a consortium with other tribal SORNA registration
jurisdictions (see 34 U.S.C. § 20929(b)). States are encouraged to work with tribes implementing
SORNA to ensure a seamless system of registration is established across the country.
In certain situations, SORNA dictates that the registration functions for tribal areas be delegated
to the state. Some tribes that were eligible to function as registration jurisdictions opted not to be
a SORNA registration jurisdiction, either by formal resolution or by simply not making the
election, thus delegating the responsibility for registration, notification and enforcement to the
state in which they are located (see 34 U.S.C. §§ 20929(a)(1)(B) and (a)(2)(B)). A tribe may also
“opt-out” of its previous election to become a SORNA registration jurisdiction, thus delegating
the responsibility to the state (see 34 U.S.C. § 20929 (a)(1)(B)). Further, SORNA provides that
states are responsible for sex offender registration and notification for tribe(s) subject to the law
enforcement jurisdiction of a state under 18 U.S.C. § 1162, which, generally and with some
exceptions, includes tribes within the mandatory “PL-280” states of Alaska, California,
Minnesota, Nebraska, Oregon and Wisconsin (see 34 U.S.C. § 20929 (a)(2)(A)). Finally, if a
tribe that elected to be a SORNA registration jurisdiction is found to have not substantially
implemented SORNA within a reasonable amount of time or has not maintained implementation
status, the responsibility for sex offender registration, notification and enforcement may be
delegated to the state(s) in which the tribe is located (see 34 U.S.C. § 20929 (a)(2)(C)).
In situations where the responsibility for sex offender registration and notification is delegated to
the state, the state has responsibility to include these tribes in their sex offender registration and
notification scheme. SORNA requires that tribes whose sex offender registration and notification
functions have been delegated to the state “provide access to its territory and such other
cooperation and assistance as may be needed to enable” the state to carry out and enforce the
requirements of SORNA (see 34 U.S.C. § 20929). States and tribes are encouraged to work
collaboratively to ensure registration of sex offenders, monitor and track absconders, and notify
communities of sex offender registrants.

SORNA Implementation Document No. 13

15

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

14. SORNA: Information Required for Notice of International Travel
Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA), requires that registered sex offenders inform
registry officials of any intended travel outside of the United States at least 21 days prior to the
start of that travel. Pursuant to the National Guidelines for Sex Offender Registration and
Notification, information about such intended travel is specifically required to be transmitted to
the U.S. Marshals Service.
To substantially implement SORNA, jurisdictions must notify the U.S. Marshals Service’s
National Sex Offender Targeting Center (USMS-NSOTC) with the information below regarding
a registered sex offender’s intended international travel. Jurisdictions are strongly encouraged to
make this notification by way of the Notification of International Travel of Sex Offender form on
the SORNA Exchange Portal, which is available free of charge to all registration jurisdictions.
As an alternative, jurisdictions may directly submit the Notification of International Travel form
to USMS-NSOTC by email at IOD.NSOTC@usdoj.gov, with a subject line of “Sex Offender
Travel Notification.” When a notification of international travel is received, USMS-NSOTC will
provide the notification information to INTERPOL Washington, who will then communicate it
to law enforcement partners at the intended foreign travel destination(s).
Jurisdictions should send the following traveler information to USMS-NSOTC:
Identifying Information
•
•
•
•
•
•
•

Full name (last, first, middle)
Alias(es) (if applicable)
Date of birth
Sex
FBI number (for domestic law enforcement use only)
Citizenship
Passport number and country

Travel Information
•
•
•
•

Purpose(s) of travel (business, vacation, military, relocation, deportation, other [specify])
Means of travel (air, bus, car, ship, train, other [specify])
U.S. departure date and location
U.S. return date and location

Criminal Record
•
•
•
•

Date and city, state or jurisdiction of conviction(s)
Offense(s) of conviction requiring registration
Victim information: age/gender/relationship
Registration jurisdiction(s) (name of state, tribe or territory)

SORNA Implementation Document No. 14

16

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

Other
•

•
•
•

Itinerary details (when available), including the name of the airport/train station/port, the
flight/train/ship number, the time of departure, the time of arrival and information about
any intermediate stops, including any cities/towns within countries and points of
arrival/departure from each country
Contact information within destination country
Foreign travel visa information
Notifying agency and contact information

Digital copies or photocopies of all pertinent travel documents should be made at the time a sex
offender provides advance notice of international travel. If such documents are not available, the
jurisdiction should collect identifying information regarding those documents (for example, a
passport number and country of issuance in lieu of a physical copy of a passport). As
appropriate, any new or updated registration information received from an offender (such as a
passport number) should be included in the National Sex Offender Registry.
In addition and at their discretion, jurisdictions are free to directly notify other appropriate law
enforcement agencies of an offender’s intended international travel by whatever means the
jurisdiction deems necessary.

SORNA Implementation Document No. 14

17

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

15. Juvenile Registration and Notification Requirements Under SORNA
Title I of the Adam Walsh Child Protection and Safety Act of 2006, the Sex Offender
Registration and Notification Act (SORNA), requires that jurisdictions include in their
registries certain juveniles who have been adjudicated delinquent of a sex offense. More
specifically, SORNA requires the registration of juveniles who 1) were 14 years of age or older
at the time of the offense, and 2) were adjudicated delinquent of an offense equivalent to or
more severe than aggravated sexual abuse (as described in 18 U.S.C. § 2241). Because of the
severity of these offenses, these juveniles are categorized as tier III offenders under SORNA and
are subject to applicable duration and in-person verification requirements. However, SORNA
does not require lifetime registration without qualification, allowing registration to be terminated
after 25 years for those offenders who have maintained a clean record.
The National Guidelines for Sex Offender Registration and Notification specify that the
offenses requiring registration for these juveniles are limited to those equivalent to 18 U.S.C.
§ 2241(a) or (b), which are sex offenses generally involving forcible penetration.
Notification to the Public and Community
In 2011, Supplemental Guidelines for Sex Offender Registration and Notification were issued
that specifically granted jurisdictions discretion in whether to post information about persons
adjudicated delinquent of a sex offense on the jurisdiction’s public sex offender registry
website. In other words, jurisdictions are no longer required to post such information publicly
in order to substantially implement SORNA, but may do so, if they so choose. Moreover,
jurisdictions may want to consider some form of notification to community agencies or
individuals when a person adjudicated delinquent of a sex offense is in a community as a
resident, student or employee.
For example, a jurisdiction may consider establishing or preserving a notification process
whereby registering agencies will notify secondary school officials when a juvenile sex offender
enrolls in their school. Similarly, a jurisdiction may want to develop a policy so that the
responsible law enforcement agency, student services department or other appropriate office at
an institution of higher education in the community is notified when a juvenile sex offender
commences coursework or changes their registration information. In addition, protection of the
public might necessitate a limited community notification process, whereby agencies and/or
institutions tasked with protecting the interests and welfare of children or concerned parents may
proactively request or petition for disclosure of information about registered juvenile sex
offenders.
Substantial Implementation
A third set of guidelines, the Supplemental Guidelines for Juvenile Registration Under the Sex
Offender Registration and Notification Act (Juvenile Supplemental Guidelines), released in
August 2016, addressed the standards utilized by the SMART Office in reviewing a
jurisdiction’s juvenile sex offender registration and notification system.

SORNA Implementation Document No. 15

18

U.S. Department of Justice | Office of Justice Programs | SMART Office

October 2022

In the event that a jurisdiction does not exactly conform to the juvenile registration requirements
under SORNA, the Juvenile Supplemental Guidelines permit the SMART Office to expand its
inquiry in the process of making a determination as to whether a jurisdiction has substantially
implemented SORNA’s juvenile registration provisions. Specifically, the Juvenile Supplemental
Guidelines allow the SMART Office to review and consider the following:
(1)
(2)
(3)

Policies and practices to prosecute as adults juveniles who commit serious sex
offenses
Policies and practices to register juveniles adjudicated delinquent for serious sex
offenses
Other policies and practices to identify, track, monitor or manage juveniles
adjudicated delinquent for serious sex offenses who are in the community and to
ensure that the records of their identities and sex offenses are available as needed for
public safety purposes

The SMART Office will determine that a jurisdiction relying on these factors has substantially
implemented SORNA’s juvenile registration requirement only if it concludes that these factors,
in conjunction with that jurisdiction’s other policies and practices, have resulted or will result in
the registration, identification, tracking, monitoring or management of juveniles who commit
serious sex offenses, and in the availability of the identities and sex offenses of such juveniles as
needed for public safety purposes, in a manner that does not substantially disserve SORNA’s
objectives.

SORNA Implementation Document No. 15

19

